
	
		II
		110th CONGRESS
		1st Session
		S. 512
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 7, 2007
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior
		  to study the feasibility of enlarging the Arthur V. Watkins Dam Weber Basin
		  Project, Utah, to provide additional water for the Weber Basin Project to
		  fulfill the purposes for which that project was authorized.
	
	
		1.Short titleThis Act may be cited as the
			 Arthur V. Watkins Dam Enlargement Act
			 of 2007.
		2.FindingsCongress finds the following:
			(1)Arthur V. Watkins Dam is a feature of the
			 Weber Basin Project, which was authorized by law on August 29, 1949.
			(2)Increasing the height of Arthur V. Watkins
			 Dam and construction of pertinent facilities may provide additional storage
			 capacity for the development of additional water supply for the Weber Basin
			 Project for uses of municipal and industrial water supply, flood control, fish
			 and wildlife, and recreation.
			3.Authorization of feasibility
			 studyThe Secretary of the
			 Interior, acting through the Bureau of Reclamation, is authorized to conduct a
			 feasibility study on raising the height of Arthur V. Watkins Dam for the
			 development of additional storage to meet water supply needs within the Weber
			 Basin Project area and the Wasatch Front. The feasibility study shall include
			 such environmental evaluation as required under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) and a cost allocation as required
			 under the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.).
		
